DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments filed in the reply on January 14, 2022 were received and fully considered. Claims 1 and 6 were amended. Claim 22 is new. Upon further consideration, Examiner has rejected the claims via 35 USC 101. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 14, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, 
Regarding claim 1, the claim recites a device for determining a failure in the monitoring or insulin treatment of a patient. Thus, the claim is directed to a product, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...select a model from among a plurality of models that describe a relationship between glucose data measured by the continuous glucose monitoring system and insulin injected by the continuous insulin infusion pump... individualize the model based on patient data... a discrete-time reiterative filter that is at least partially derived based on the selected model, wherein the discrete-time reiterative filter is configured to calculate one or more predicted glucose levels at different prediction horizons based on the insulin data and the glucose data, wherein the discrete-time reiterative filter is further configured to calculate confidence intervals associated with each of the one or more predicted glucose levels so that the confidence intervals are based on model accuracy and the confidence intervals are able to increase as the prediction horizons increase... an alert based on the glucose levels being different from the predicted glucose levels by at least an amount that depends on a statistical comparison therebetween, taking into account the confidence intervals...”

These limitations describe a mathematical calculation.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...a continuous glucose monitoring system that is configured to generate glucose data indicative of the patient’s glucose level; a continuous subcutaneous insulin infusion pump that is configured to inject into the patient and that is configured to generate insulin data regarding insulin that has been injected into the patient; a processor, in communication with the continuous glucose monitoring system and the insulin pump... the processor being further configured to generate an alert... and an alert generating device coupled to the processor and configured to generate an event corresponding to the generation of the alert, wherein the event is an audible alarm, a visual alarm, a vibrational alarm, or a combination thereof.”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mathematical calculation and outputting (generating an alert). See MPEP 2106.05(g).
Furthermore, the additional limitations do not add significantly more to the identified judicial exception. Again, the additional limitations are highly generalized (a continuous glucose monitoring system... a continuous subcutaneous insulin infusion pump... a processor... an alert generating device) and amount to well-known methods for obtaining glucose/insulin data, a highly generalized processor that performs the mathematical calculation, and providing an alert thereafter.
Independent claim 6 recites mirrored imitations in system claim form and is not patent eligible for substantially similar reasons.
Dependent claims 2-5, 8, and 19-22 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Dependent claims 7, 9, 10, and 11 amount to pre-solution and post-solution activity and thus do not integrate the judicial exception into a practical application. See MPEP 2106.05(g).
Therefore, claims 1-11 and 19-22 are not patent eligible under 35 USC 101.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “calculate one or more predicted glucose levels at different prediction horizons based on the insulin data and the glucose data, wherein the discrete-time reiterative filter is further configured to calculate confidence intervals associated with each of the one or more predicted glucose levels so that the confidence intervals are based on model accuracy and the confidence intervals are able to increase as the prediction horizons increase... an alert based on the glucose levels being different from the predicted glucose levels by at least an amount that depends on a statistical comparison therebetween, taking into account the confidence intervals,” which in combination with the rest of the claimed invention is allowable over the prior art. The closest teaching(s) to the current claimed invention were the references cited in the previous office actions as well as the newly cited references in the current office action. However, none of the references teach and/or suggest calculate one or more predicted glucose levels at different prediction horizons based on the insulin data and the glucose data, wherein the discrete-time reiterative filter is further configured to calculate confidence intervals associated with each of the one or more predicted glucose levels so that the confidence intervals are based on model accuracy and the confidence intervals are able to increase as the prediction horizons increase... an alert based on the glucose levels being different from the predicted glucose levels by at least an amount that depends on a statistical comparison therebetween, taking into account the confidence intervals.

Claims 1-11 and 19-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PUYA AGAHI/Primary Examiner, Art Unit 3791